Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/21 has been entered.
 	Claims 1-5 are pending.
	Claim 1 has been amended by Applicant.
	Claims 1-5 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office Action contains New Rejections.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections



Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Das et al (Current Cancer Drug Targets, April 2012, 12(6): 1-12) in view of Yap et al (Journal of Lipid Research, 2010, 51: 1566-1580; 10/25/18 IDS), Ducker et al (Mol Cancer Res, 2005, 3(8): 463-476; 10/25/18 IDS), Frearson et al (Nature, 2010, 464: 728-734; 10/25/18 IDS), and Brand et al (US 2011/0312921 A1; 12/22/11).
Das et al is a review that teaches elevated NMT activity, myristoylation, is known to occur in human adenocarcinoma, gallbladder cancer, colon cancer, oral squamous cell carcinoma and various other carcinomas (pages 2-3, in particular). Das et al further teachers NMT1 is known to be elevated in breast, colon, lung, ovarian, colon, and brain cancers (pages 2-3, in particular). Das et al concludes that such NMT activity and expression indicates NMT-1 inhibitors could be used as therapeutic agents against such cancers (page 2, in particular). Das et al further teaches c-SRC as a protein that is myristoylated by NMT in colon cancer cells and that blockage of said myristoylation reduces tumorogenic features of colon cancer cells (page 2, in particular). Das et al further teaches inhibiting NMT1 inhibits tumorigenic activity in melanoma cells and has been shown to block melanoma growth in vivo (page 2, in particular). Das et al further teaches NMT1 and NMT2 have partially overlapping functions (sentence spanning pages 2-3, in particular).  
Das et al does not specifically teach a binding assay or administering the NMT1 inhibitor DDD85646, DDD86481, or a derivative thereof. However, these deficiencies are made up in the teachings of Yap et al, Ducker et al, Frearson et al, and Brand et al.

Ducker et al teaches a Western blot method of detecting NMT1 and NMT2 protein levels in biological samples (Figure 3, in particular). Ducker et al further teaches mammary adenocarcinoma tumor growth is inhibited by inhibiting NMT1 in vivo (Figure 8, in particular).
Frearson et al and Brand et al both teach NMT1 inhibitors DDD85646 and DDD86481 are known in the prior art (see page 728 of Frearson et al and [0095] of Brand et al, in particular).
One of ordinary skill in the art would have been motivated with an expectation with success to treat a human cancer subject, including a subject with melanoma characterized as having elevated NMT1 activity, by performing a combined method comprising obtaining a tumor sample from the subject, identifying a subject as suitable for treatment with an NMT1 inhibitor by performing the myristoylation profile method of YAP et al on the subject to determine whether NMT activity is elevated in the sample and performing the method of Ducker et al to determine whether NMT1 and/or NMT2 are elevated in the sample, determining that a sample with a high NMT activity from the myristoylation profile, high NMT1 expression, and low/no NMT2 expression is from a cancer that has high NMT1 activity and “is deficient in NMT2”, and administer any NMT1 inhibitor of Frearson et al or Brand et al to the subject when the sample comprises elevated NMT activity and elevated levels of NMT1 (including a sample determined 
	In the Reply of 4/29/21, Applicant argues NA-HRP is not an antibody. Applicant further indicates Ducker et al teaches away from the claimed invention because Ducker et al teaching that knocking down NMT2 has little effect on tumor progression suggests NMT2 has no relevance to cancer treatment with an NMT inhibitor. Applicant further cites Ducker et al and argues overlapping functions of NMT1 and NMT2 do not include any relationship to tumor progression in vivo. 

	In regards to the argument that Ducker et al teaches away from the claimed invention because Ducker et al teaching that knocking down NMT2 has little effect on tumor progression suggests NMT2 has no relevance to cancer treatment with an NMT inhibitor, the examiner disagrees. Ducker et al does not teach away the claimed invention. Detecting levels of both NMT1 and NMT2 is obvious when determining whether to treat a patient exhibiting NMT activity with an NMT inhibitor that functions by inhibiting NMT1 activity because the determined levels of NMT1 and NMT2 would indicate whether the NMT activity is due to NMT1 or NMT2. 
	In regards to the citation of Ducker et al and argument overlapping functions of NMT1 and NMT2 do not include any relationship to tumor progression in vivo, the combined method is not based on overlapping tumor progression functions of NMT1 and NMT2. Rather the combined method is based on overlapping NMT functions of NMT1 and NMT2 detected by an NMT activity assay. Again, detecting levels of both NMT1 and NMT2 is obvious when determining whether to treat a patient exhibiting NMT activity with an NMT inhibitor that functions by inhibiting NMT1 activity because the determined levels of NMT1 and NMT2 would indicate whether the NMT activity is due to NMT1 or NMT2. 

Double Patenting
 16/025835 in view of Das et al (Current Cancer Drug Targets, April 2012, 12(6): 1-12), Yap et al (Journal of Lipid Research, 2010, 51: 1566-1580; 10/25/18 IDS) and Ducker et al (Mol Cancer Res, 2005, 3(8): 463-476; 10/25/18 IDS). The reference claims differ from the instant claims in that the instant claims recite a step of identifying the subject for the treatment of both the instant claims and the copending claims.  
It would have been obvious to one of skill in the art treat a human cancer subject, including a subject with melanoma characterized as having elevated NMT1 activity, by performing a combined method comprising obtaining a tumor sample from the subject, identifying a subject as suitable for treatment with an NMT1 inhibitor by performing the myristoylation profile method of YAP et al on the subject to determine whether NMT activity is elevated in the sample and performing the method of Ducker et al to determine whether NMT1 and/or NMT2 are elevated in the sample, determining that a sample with a high NMT activity from the myristoylation profile and low/no NMT2 expression is from a cancer that has high NMT1 activity and “is deficient in NMT2”, and administer the treatment of the copending claims when the sample comprises elevated NMT activity and elevated levels of NMT1 (including a sample determined to have high NMT activity and low/no NMT2 expression – equivalent to a sample of a cancer with a myristolylation profile determined to indicate the cancer has high NMT1 activity and “is deficient in NMT2”) because Das et al concludes that elevated NMT activity and expression in cancers indicates NMT-1 inhibitors could be used as therapeutic agents against such cancers and NMT1 and NMT2 are taught to have partially 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642